COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Gerardo Barrientos v. The State of Texas

Appellate case number:      01-18-00626-CR

Trial court case number:    1548730

Trial court:                248th District Court of Harris County

       Appellant, Gerardo Barrientos, has filed a letter with this Court, which we construe
as a motion requesting certain police reports. The record on appeal consists of the clerk’s
record and, if necessary to the appeal, the reporter’s record. TEX. R. APP. P. 34.1. The
reporter’s record consists of, among other things, any of the exhibits in the proceeding.
TEX. R. APP. P. 34.6(a)(1). An appellate court is generally limited to reviewing only the
evidence that was before the trial court. See Amador v. State, 221 S.W.3d 666, 676–77
(Tex. Crim. App. 2007); see also TEX. R. APP. P. 34.6(d), (e). Our review of the record
indicates that no police report was before the trial court. Accordingly, we deny appellant’s
motion.
       It is so ORDERED.


Judge’s signature:    /s/ Julie Countiss
                      Acting individually         Acting for the Court


Date: ___January 28, 2020_____